Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 12-17-2020. 
2.        Claims 1 - 20 are pending.  Claims 1, 8, 20 have been amended.  Claims 1, 8, 20 are independent.   This application was filed on 12-18-2018.  

Response to Arguments

3.    Applicant's arguments have been fully considered, however upon further consideration of the prior art and the claimed limitation, they were not persuasive.

A.  Applicant argues on page 6 of Remarks:    ...   Srivastava fails to teach all features of the independent claims, including “when the health state is a compromised state, encoding an instruction to proactively terminate communications by the one or more other devices with the endpoint through the local area network and broadcasting the instruction on the local area network”   ...   .

    The Examiner respectfully disagrees.  Srivastava discloses the capability to determine that the state of a server is a “failed” state (i.e. compromised state), then the server is terminated resulting in the termination of network communications with the server (i.e. between the server and other devices).  (see Srivastava col 7, lines 33-48: once the server is deemed to have failed, node manager determines whether to 
    Hanna discloses a capability analogous to a broadcast wherein a message is concurrently transmitted to a plurality of devices (i.e. network-connected entities) at the same time.  (see Hanna col 5, lines 28-30: presents content concurrently, simultaneously or “live” to a plurality of devices (i.e. analogous to broadcast))    

B.  Applicant argues on page 6 of Remarks:    ...   Srivastava is different than “when the health state is a compromised state, encoding an instruction to proactively terminate communications by the one or more other devices with the endpoint through the local area network and broadcasting the instruction on the local area network”   ...   . 

    The Examiner respectfully disagrees.  Srivastava discloses the capability to determine that the state of a server is a “failed” state (i.e. compromised state), then the server is terminated resulting in the termination of network communications with the server (i.e. between the server and other devices).  (see Srivastava col 7, lines 33-48: once the server is deemed to have failed, node manager determines whether to terminate server; if auto-terminate parameter indicates server should be terminated upon server failure, then server is terminated (i.e. communications terminated))   
    Hanna discloses a capability analogous to a broadcast wherein a message is concurrently transmitted to a plurality of devices (i.e. network-connected entities) at the same time.  (see Hanna col 5, lines 28-30: presents content concurrently, simultaneously or “live” to a plurality of devices (i.e. analogous to broadcast))  

C.  Applicant argues on page 7 of Remarks: For Claim 8:    ...   Srivastava is also different from “when the health state is a compromised state, encoding an instruction at the endpoint to proactively terminate communications by other devices on the network with the endpoint; and transmitting the instruction from the endpoint to one or more other devices connected in a communicating relationship with the endpoint through a network”   ...   . 

    The Examiner respectfully disagrees.  Srivastava discloses the capability to determine that the state of a server is a “failed” state (i.e. compromised state), then the server is terminated resulting in the termination of network communications with the server (i.e. between the server and other devices).  (see Srivastava col 7, lines 33-48: once the server is deemed to have failed, node manager determines whether to terminate server; if auto-terminate parameter indicates server should be terminated upon server failure, then server is terminated (i.e. communications terminated))   
    Hanna discloses a capability analogous to a broadcast wherein a message is concurrently transmitted to a plurality of devices (i.e. network-connected entities) at the same time.  (see Hanna col 5, lines 28-30: presents content concurrently, simultaneously or “live” to a plurality of devices (i.e. analogous to broadcast)) 

D.  Applicant argues on page 7 of Remarks: For Claim 20:    ...   is different from “when the health state is a compromised state, encoding an instruction to proactively terminate communications by other devices on the network with the endpoint, and transmitting the instruction to one or more other devices connected in a communicating relationship with the endpoint through a network”   ...   . 

    The Examiner respectfully disagrees.  Srivastava discloses the capability to 
    Hanna discloses a capability analogous to a broadcast wherein a message is concurrently transmitted to a plurality of devices (i.e. network-connected entities) at the same time.  (see Hanna col 5, lines 28-30: presents content concurrently, simultaneously or “live” to a plurality of devices (i.e. analogous to broadcast)) 

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1, 2, 4, 6 - 9, 11, 12, 16 - 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US Patent No. 7,233,989) in view of Hanna (US Patent No. 8,458,462).      	

Regarding Claims 1, 8, 20, Srivastava discloses a computer program product for identifying compromised assets in a local area network, the computer program product 
b)  periodically creating a heartbeat encoding the health state; (see Srivastava col 2, lines 42-43: periodically monitors server health status and performs server maintenance) and    
c)  transmitting the heartbeat to one or more other devices connected in a communicating relationship with the endpoint through the local area network. (see Srivastava col 6, lines 48-58: node manager queries server for the server’s health status; server servlet returns server’s health information upon the occurrence of a particular event; event can be an elapse of a period of time; query transmitted over a TCP (network) connection) 

    Furthermore, Srivastava discloses for a): monitoring a health state of the endpoint. (see Srivastava col 2, lines 40-41: node manager monitors the status of multiple servers (i.e. multiple endpoints))  
    And Srivastava discloses for d): when the health state is a compromised state, encoding an instruction to proactively terminate communications by the one or more other devices with the endpoint through the local area network and sending the instruction on the local area network. (see Srivastava col 7, lines 33-48: once the server is deemed to have failed, node manager determines whether to terminate server; if auto-terminate parameter indicates server should be terminated upon server failure, then server is terminated (i.e. communications terminated))    


However, Hanna discloses: 
a)  locally monitoring with a local security agent executing on the endpoint; (see Hanna col 11, lines 38-41: health status reporting agent included in endpoint device as a software module installed on endpoint device (i.e. local security agent); participates in integrity verification processes; col 11, lines 57-60: sending a health status report from endpoint device) and 
d)  broadcasting the instruction on the local area network. (see Hanna col 5, lines 28-30: presents content concurrently, simultaneously or “live” to a plurality of devices (i.e. analogous to broadcast))
       It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava for a): locally monitoring with a local security agent executing on the endpoint, and for d): broadcasting the instruction on a local area network as taught by Hanna.  One of ordinary skill in the art would have been motivated to employ the teachings of Hanna for the benefits achieved from the flexibility of a system that enables enhanced security for health status associated with network-connected nodes within a network environment. (see Hanna col 17, lines 54-57)   

Furthermore for Claim 20, Srivastava discloses wherein a network interface configured to couple in a communicating relationship with one or more devices through a network; and a memory; and a processor configured by computer 

Regarding Claims 2, 9, Srivastava-Hanna discloses the computer program product of claim 1 and the method of claim 8, wherein the health state is based on an indicia of potential compromise of the endpoint. (see Srivastava col 7, lines 27-33: if node manager determines server is not healthy; node manager sets a parameter indicating state of particular server to have failed; parameter stored within node manager, or administrative server)    

Regarding Claims 4, 12, Srivastava-Hanna discloses the computer program product of claim 1 and the method of claim 8, wherein transmitting the heartbeat includes transmitting the heartbeat to a threat management facility. (see Srivastava col 3, lines 27-34: health monitoring system (i.e. a threat management facility) is composed of several nodes: a node manage (NM), an administration server (AS) and several managed servers; NM and AS send and transmit messages to each other and with other servers (managed servers); col 3, lines 1-4: NM and AS authenticate each other and encode (i.e. encrypt) their data communications between each other))    

Regarding Claims 6, 16, Srivastava-Hanna discloses the computer program product of claim 1 and the method of claim 8, further comprising code that performs the step of 

Regarding Claims 7, 17, Srivastava-Hanna discloses the computer program product of claim 6 and the method of claim 16. 
Srivastava does not specifically disclose digitally signing the health status information. 
However, Hanna discloses wherein cryptographically securing the heartbeat includes digitally signing the heartbeat. (see Hanna col 17, lines 54-57: endpoint device outputs a response that combines authentication information, user identification, and health status report (i.e. heartbeat), and digital signature, within a reply)          
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Hanna for digitally signing the health status information as taught by Hanna.  One of ordinary skill in the art would have been motivated to employ the teachings of Hanna for the benefits achieved from the flexibility of a system that enables enhanced security for health status associated with network-connected nodes within a network environment.  (see Hanna col 17, lines 54-57)   

Regarding Claim 11, Srivastava-Hanna discloses the method of claim 8 wherein transmitting the heartbeat includes transmitting the heartbeat to one or more other endpoints coupled to the network. (see Srivastava col 3, lines 27-34: health monitoring system (threat management facility) composed of several nodes: a node manage (NM), an administration server (AS) and several managed servers; NM and AS send and transmit messages to each other and with other servers (i.e. other endpoints); col 3, lines 1-4: NM and AS authenticate each other and encode (i.e. encrypt) their data communications between each other))        

Regarding Claim 18, Srivastava-Hanna discloses the method of claim 16 wherein cryptographically securing the heartbeat includes encrypting contents of the heartbeat. (see Srivastava col 3, lines 27-34: health monitoring system (threat management facility) composed of several nodes: a node manage (NM), an administration server (AS) and several managed servers; NM and AS send and transmit messages to each other and with other servers; col 3, lines 1-4: NM and AS authenticate each other and encode (i.e. encrypt) their data communications between each other))     

6.        Claims 3, 5, 10, 14, 13, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Hanna and further in view of Hinchey et al. (US PGPUB No. 20070073631).   

Regarding Claims 3, 10, Srivastava-Hanna discloses the computer program product of claim 1 and the method of claim 8.

However, Hinchey discloses wherein the one or more other devices include at least one of a second endpoint coupled to the local area network, a firewall, a router, a gateway, and a switch. (see Hinchey paragraph [0078], lines 1-11: computer(s) connected via communication device(s) comprising a network card connected to a local-area network (LAN); (selected: local area network (LAN)))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Hanna for an endpoint coupled to at least one of a local area network, a firewall, a router, a gateway, and a switch as taught by Hinchey.  One of ordinary skill in the art would have been motivated to employ the teachings of Hinchey for the benefits achieved from the flexibility of a system that enables multiple types of network connected devices coupled within the network communications environment.  (see Hinchey paragraph [0084], lines 1-9)     

Regarding Claims 5, 15, Srivastava-Hanna discloses the computer program product of claim 1 and the method of claim 8. 
Srivastava-Hanna does not specifically disclose applying at least one of behavior analysis and static analysis to endpoint. 
However, Hinchey discloses wherein locally monitoring the health state includes applying at least one of behavior analysis and static analysis to the endpoint. (see Hinchey paragraph [0136], lines 1012: monitoring behavior through sensors, comparing results with expectations (i.e. historical data and current data, rules and beliefs); 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Hanna for applying at least one of behavior analysis and static analysis to endpoint as taught by Hinchey.  One of ordinary skill in the art would have been motivated to employ the teachings of Hinchey for the benefits achieved from the flexibility of a system that enables multiple types of network connected devices coupled within the network communications environment.  (see Hinchey paragraph [0084], lines 1-9)     

Regarding Claim 13, Srivastava-Hanna discloses the method of claim 8.
Srivastava-Hanna does not specifically disclose the network is a local network providing local area networking among the endpoints.
However, Hinchey discloses wherein the network is a local network providing local area networking among the endpoint and the one or more other devices. (see Hinchey paragraph [0078], lines 1-11: computer connected via communication device comprising a network card connected to a local-area network (LAN); (selected: local area networking))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Hanna for the network is a local network providing local area networking among the endpoints as taught by Hinchey.   One of ordinary skill in the art would have been motivated to employ the teachings of Hinchey for the benefits achieved from the flexibility of a system that enables multiple 

Regarding Claim 14, Srivastava-Hanna-Hinchey discloses the method of claim 13. 
Srivastava-Hinchey does not specifically disclose broadcasting notification on a local network. 
However, Hanna discloses wherein transmitting the instruction includes broadcasting a notification on the local network. (see Hanna col 5, lines 28-30: presents content concurrently, simultaneously or “live” to a plurality of devices (i.e. analogous to broadcast))    
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srivastava-Hinchey for broadcasting notification on a local network as taught by Hanna. One of ordinary skill in the art would have been motivated to employ the teachings of Hanna for the benefits achieved from the flexibility of a system that enables enhanced security for health status associated with network-connected nodes within a network environment.  (see Hanna col 17, lines 54-57)  

Regarding Claim 19, Srivastava-Hanna discloses the method of claim 8. 
Srivastava-Hanna does not specifically disclose the network is a peer-to-peer network. 
However, Hinchey discloses wherein the network is a peer-to-peer network. (see Hinchey paragraph [0084], lines 1-9: computer operates in a network environment using logical connections to remote computers such peer devices (i.e. peer to peer network))    
   

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






January 4, 2021


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436